Citation Nr: 1025167	
Decision Date: 07/07/10    Archive Date: 07/19/10

DOCKET NO.  07-06 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a growth on the lungs.

2.  Entitlement to service connection for bilateral shoulder 
disability, to include as due to an undiagnosed illness and as 
secondary to a service-connected cervical spine disability.

3.  Entitlement to an initial rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD).

4.  Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from August 1991 to March 1995, 
and from March 2003 to July 2004.  He also served in Southwest 
Asia during the Persian Gulf War in May 2003.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, that granted service connection and awarded a 30 
percent disability rating for PTSD with insomnia, effective July 
29, 2004, and denied service connection for bilateral shoulder 
pain, asthma, a growth on the lungs, and a cervical spine 
disability.  A November 2007 rating decision granted service 
connection for a cervical spine disability and asthma.  Thus, the 
November 2007 decision represents a total grant of benefits 
sought on appeal for those issues and they are no longer on 
appeal.

The issues of entitlement to service connection for a bilateral 
shoulder disability, an increased rating for PTSD, and a TDIU 
rating are REMANDED to the RO via the Appeals Management Center 
in Washington, DC.


FINDINGS OF FACT

1.  The medical evidence demonstrates that the Veteran currently 
does not have a growth on either lung.

2.  Pain in the shoulder region has been medically attributed to 
cervical spondylosis with myofascial pain syndrome, affecting the 
trapezius muscle, and the Veteran has been awarded service 
connection for the disability manifested by neck and shoulder 
pain.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a growth on the 
lungs, to include an undiagnosed lung disorder manifested by a 
growth on the lungs, are not met.  38 U.S.C.A. §§ 1110, 1112, 
1131, 1133, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304.317 (2009).

2.  The criteria for service connection for a bilateral shoulder 
disorder, to include an undiagnosed illness manifested by 
bilateral shoulder pain, other than service-connected cervical 
spondylosis with myofascial pain syndrome, are not met.  
38 U.S.C.A. §§ 1110, 1112, 1117, 1131, 1133, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.317 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant and any representative of any 
information, medical evidence, or lay evidence not previously 
provided to VA that is necessary to substantiate the claim.  This 
notice requires VA to indicate which portion of that information 
and evidence is to be provided by the claimant and which portion 
VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2009).  The 
notice must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant about 
the information and evidence the claimant is expected to provide.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements 
of a service-connection claim, including: (1) Veteran status; (2) 
existence of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Further, this notice must 
include notice that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Notice errors are presumed prejudicial unless VA shows that the 
error did not affect the essential fairness of the adjudication.  
To overcome the burden of prejudicial error, VA must show (1) 
that any defect was cured by actual knowledge on the part of the 
claimant; (2) that a reasonable person could be expected to 
understand from the notice what was needed; or, (3) that a 
benefit could not have been awarded as a matter of law.  Sanders 
v. Nicholson, 487 F.3d 881 (2007).

In September 2004 and April 2006, prior to and after the initial 
adjudication of the claim, the Veteran was notified of the 
evidence not of record that was necessary to substantiate the 
claim.  He was told that he needed to provide the names of 
persons, agency, or company who had additional records to help 
decide his claim.  He was informed that VA would review his claim 
and determine what additional information was needed to process 
his claim, schedule a VA examination if appropriate, obtain VA 
medical records, obtain service records, and obtain private 
treatment reports as indicated.

There is no allegation from the Veteran that he has any evidence 
in his possession that is needed for a full and fair adjudication 
of this claim.

The Veteran was given notice of what type of information and 
evidence he needed to substantiate a claim for an increased 
rating in April 2006 should his service connection claim be 
granted.  It is therefore inherent in the claim that the Veteran 
had actual knowledge of the rating element of an increased rating 
claim.

Therefore, the Board finds that adequate notice was provided to 
the appellant prior to the transfer and certification of the 
Veteran's case to the Board and complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

Next, the statutes and regulations require that VA make 
reasonable efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VA's duty to assist includes 
(1) obtaining records not in the custody of a federal department 
or agency; (2) obtaining records in the custody of a federal 
department or agency; (3) obtaining service treatment records or 
other records relevant to active duty and VA or VA-authorized 
medical records; and, (4) providing medical examinations or 
obtaining medical opinions if necessary to decide the claim.  
38 C.F.R. § 3.159(c).

VA has a duty to obtain a medical examination if the evidence 
establishes (1) a current disability or persistent or recurrent 
symptoms of a disability, (2) an in-service event, injury, or 
disease, (3) current disability may be associated with the in-
service event, and (4) there is insufficient evidence to make a 
decision on the claim. McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

In this case, lengthy service treatment records are associated 
with the claims files.  All identified and authorized post-
service medical records relevant to the issue on appeal have been 
requested or obtained.  VA medical examinations pertinent to the 
claim were obtained in October 2007 and a review of those reports 
of examination reveals that all subjective and objective findings 
necessary for evaluation of the Veteran's claim were observed and 
recorded.  Thus, the examinations appear complete and adequate.  
Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, the 
available records and medical evidence have been obtained in 
order to make adequate determinations as to this claim.

In sum, the Board finds the duty to assist and duty to notify 
provisions have been fulfilled and no further action is necessary 
under those provisions.

A claimant with active service may be granted service connection 
for a disease or disability either incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2009).

The disease entity for which service connection is sought must be 
chronic as opposed to merely acute and transitory in nature.  For 
the showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time as distinguished from merely isolated findings or a 
diagnosis including the word chronic.  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  Where 
the fact of chronicity in service is not adequately supported 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2009).

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2009).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Mercado-
Martinez v. West, 11 Vet. App. 415 (1998); Cuevas v. Principi, 
3 Vet. App. 542 (1992).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible.  Lay 
assertions of medical status do not constitute competent medical 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Subject to various conditions, service connection may be granted 
for a disability due to undiagnosed illness of a Veteran who 
served in the Southwest Asia Theater of Operations during the 
Persian Gulf War.  Among the requirements are that there are 
objective indications of a chronic disability resulting from an 
illness or combination of illnesses manifested by one or more 
signs or symptoms such as fatigue, signs or symptoms involving 
the skin, headache, muscle pain, joint pain, neurological signs 
or symptoms, neuropsychological signs or symptoms, signs or 
symptoms involving the respiratory system (upper and lower), 
sleep disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders.  The illness must become manifest during 
either active service in the Southwest Asia theater of Operations 
during the Persian Gulf War or to a degree of 10 percent or more, 
under the appropriate diagnostic code of 38 C.F.R. Part 4, not 
later than December 31, 2011.  See 71 Fed. Reg. 75,669 (Dec. 18, 
2006).

By history, physical examination, and laboratory tests, the 
disability cannot be attributed to any known clinical diagnosis.  
There must be objective signs that are perceptible to an 
examining physician and other non-medical indicators that are 
capable of independent verification.  There must be a minimum of 
a six-month period of chronicity.  There must be no affirmative 
evidence that relates the undiagnosed illness to a cause other 
than being in the Southwest Asia Theater of Operations during the 
Persian Gulf War.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  If 
signs or symptoms have been medically attributed to a diagnosed 
(rather than undiagnosed) illness, the Persian Gulf War 
presumption of service connection does not apply.  VAOPGCPREC 8-
98 (Aug. 3, 1998) (cited at 63 Fed. Reg. 56,703 (Oct. 22, 1998).

For purposes of this section, a qualifying chronic disability 
means a chronic disability resulting from any of the following 
(or any combination of the following): (A) an undiagnosed 
illness; (B) the following medically unexplained chronic 
multisymptom illnesses that are defined by a cluster of signs or 
symptoms: (1) chronic fatigue syndrome; (2) fibromyalgia; (3) 
irritable bowel syndrome; or (4) any other illness that the 
Secretary determines meets the criteria in paragraph (a)(2)(ii) 
of this section for a medically unexplained chronic multisymptom 
illness; or (C) any diagnosed illness that the Secretary 
determines in regulations prescribed under 38 U.S.C.A § 1117(d) 
warrants a presumption of service-connection.  38 C.F.R. § 
3.317(a)(2)(i).  For purposes of this section, the term medically 
unexplained chronic multisymptom illness means a diagnosed 
illness without conclusive pathophysiology or etiology, that is 
characterized by overlapping symptoms and signs and has features 
such as fatigue, pain, disability out of proportion to physical 
findings, and inconsistent demonstration of laboratory 
abnormalities.  Chronic multisymptom illnesses of partially 
understood etiology and pathophysiology will not be considered 
medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).  For 
purposes of this section, "objective indications of chronic 
disability" include both "signs," in the medical sense of 
objective evidence perceptible to an examining physician, and 
other, non-medical indicators that are capable of independent 
verification.  38 C.F.R. § 3.317(a)(3).

The record before the Board contains service medical records and 
post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (a 
discussion of all evidence by the Board is not required when the 
Board has supported its decision with thorough reasons and bases 
regarding the relevant evidence).

1.  Claim for service connection for a growth on the lungs

Based on a thorough review of the record, the Board finds that 
the preponderance of the evidence is against the Veteran's claim 
for a growth on his lungs.  The competent medical evidence 
demonstrates that the Veteran does not currently manifest a 
growth on either lung.

The Veteran's service medical records dated in May 2003 reflect 
clinical findings of thickened interstitial lung markings without 
infiltrate or effusion.  Records dated in February 2004 include a 
chest X-ray examination which indicated a questionable right 
hilar lymphadenopathy or mass lesion.

The Veteran was afforded a VA general medical examination in 
October 2007 during which a chest X-ray examination was normal.  
On VA respiratory examination that same month, there was no 
listing of any growths or enlargements on chest X-ray 
examination.

The Veteran contends that he has a growth on his lungs that is 
related to his service.  The Board recognizes Veteran's 
contentions as to the diagnosis and relationship between his 
service and the claimed disability.  However, as a layperson, the 
Veteran is not competent to assign a diagnosis for a disorder 
such as a "growth on the lungs" that is observable only through 
medical examination or specialized medical diagnostic 
examination.   Bostain v. West, 11 Vet. App. 124 (1998); Routen 
v. Brown, 10 Vet. App. 183 (1997).  

The Board acknowledges that the Veteran is competent to give 
evidence about symptoms he experienced or is experiencing.  Layno 
v. Brown, 6 Vet. App. 465 (1994).  Additionally, the Veteran's 
statements may be competent to support a claim for service 
connection where the events or the presence of disability, or 
symptoms of a disability are subject to lay observation.  
38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331 (2006).  

However, because the Veteran's claim is for a growth on the 
lungs, that is, for a growth inside the body, the claimed 
disorder is not subject to lay observation or diagnosis, and is 
not readily identifiable or apparent as a clinical disorder in 
the way that varicose veins may be observed, objectively.  Barr 
v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran can report 
that he had chest pain.  That is a subjective symptom.  However, 
a discussed further, below, service connection cannot be granted 
for the subjective symptom of chest pain, in the absence of a 
medical diagnosis or medical finding that there is a medical 
disorder underlying the subjective symptoms.  

In this case, the Veteran does not have the medical expertise to 
discern the nature of a current pulmonary disorder, if present, 
nor does he have the medical expertise to provide an opinion 
regarding the etiology of abnormality which affects the inside of 
the lungs.  In sum, the issue does not involve a simple 
diagnosis.  The Veteran is competent to report that he has told 
that a growth on his lungs has been diagnosed, since medical 
evidence would be available to support the assertion, if such a 
disorder is present.  However, in this case, radiologic 
examinations conducted in 2007 disclose that the Veteran's lungs 
are clear.  The examiner noted that there was no evidence of a 
growth on either lung.

If the Veteran has a growth inside either lung, the Veteran as a 
lay person, cannot observe the onset or development of such a 
growth.  Therefore, he is not competent to assign an etiology for 
such a disorder, if present, or to establish a date of onset for 
such disorder, or to establish that a disorder that cannot be 
readily observed has been chronic and continuous since service.  
While the Veteran asserts that he has a growth on his lungs that 
is related to his service, his statements alone are not competent 
to provide the medical nexus.  Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).  As a result, his assertions do not 
constitute competent medical evidence that he currently suffers 
from a growth on his lungs or that any such growth is a result of 
his service or has been present since his service.  

Generally, a Veteran is competent to report that he has been 
advised of a diagnosed disorder, even when he is not competent to 
provide a medical opinion regarding the etiology of a disorder.  
In this case, however, although the Veteran asserts that he has a 
growth on his lungs, the only discern of the lungs for which a 
diagnosis is assigned is asthma.   

The Board finds that there are no post-service medical records 
that demonstrate that the Veteran currently has a diagnosed 
growth on his lungs.  On the contrary, the radiologic 
examinations of the lungs disclose no abnormalities, and the only 
disorder of the lungs manifested by diagnostic examinations is 
asthma.  In particular, service medical records dated in May 2003 
reflect clinical findings of thickened interstitial lung markings 
without infiltrate or effusion.  A February 2004 chest X-ray 
examination indicated a questionable right hilar lymphadenopathy 
or mass lesion.  However, these findings, manifested prior to the 
Veteran's separation from active duty, are no longer demonstrated 
on radiologic examinations conducted during the pendency of this 
appeal.  Thus, to the extent that these 2003 or 2004 radiologic 
examinations demonstrated a "growth" on the lungs, that 
"growth" is no longer demonstrated.

Congress specifically limits entitlement for service-connected 
disease or injury to cases where such incidents have resulted in 
a disability.  38 U.S.C.A. § 1110.  In the absence of proof of a 
present disability, there can be no valid claim.  The Board's 
review of the rather voluminous record in this case shows no 
competent proof of a present disability manifested by growths on 
the lungs.  Rabideau v. Derwinski, 2 Vet. App. 141 (1992); 
Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

In the absence of evidence showing a current diagnosis of a 
growth on the Veteran's lungs, service connection for the claimed 
disorder cannot be granted.  To the extent that the Veteran 
complains of chest pain, pain itself is not a disability for VA 
purposes.  A symptom alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability.  In this case, the Veteran's chest pain 
has been attributed to diagnosed asthma, and service connection 
has been granted for asthma.  Without a pathology other than a 
disability for which service connection has already been granted 
to which the symptoms of chest pain can be attributed, there is 
no basis upon which service connection may be granted for a 
disorder manifested by chest pain.  Sanchez- Benitez v. West, 13 
Vet. App. 282 (1999) (pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and of 
itself constitute a disability for which service connection may 
be granted).

Finally, while the Veteran served in the in the Southwest Asia 
Theater of operations during the Persian Gulf War, there is no 
competent medical evidence that shows that the Veteran has any 
lung or pulmonary disorder that could be considered an 
undiagnosed illness based on service during the Persian Gulf War.  
The medical evidence establishes that the Veteran has a pulmonary 
disorder, asthma, but a diagnosis has been assigned for that 
medical disorder, and service connection has been granted.  
Therefore, no medical evidence related to asthma may be 
considered evidence of an undiagnosed disorder.  38 U.S.C.A. 
§ 1117 (West Supp. 2007); 38 C.F.R. § 3.317 (2009).  

The Veteran has no currently-diagnosed growth on his lungs.  The 
Board finds that the preponderance of the evidence is against the 
Veteran's claim for service connection for a growth on the lungs, 
and the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

2.  Claim for service connection for a bilateral shoulder 
disorder

Service medical records include a December 1992 report that 
indicates that the Veteran was involved in a motor vehicle 
accident.  A January 1993 report indicates complaints of neck and 
shoulder pain after being involved in a motor vehicle accident in 
December 1992 and an assessment of trigger point left upper 
trapezius muscle.

VA medical records dated in February 1999 reflect the Veteran's 
complaints of chronic neck and shoulder pain that were assessed 
as chronic neck, shoulder, and upper back pain.  An April 2001 
private report indicates a history of a motor vehicle accident in 
1993 during which the Veteran sustained neck and back injuries 
and a motor vehicle accident in 1995 at which time the Veteran 
re-injured his neck.  The report also indicates that the Veteran 
was injured in 1984 playing football; fell from a ladder in 1985; 
and was treated for a pulled shoulder muscle in 1991 at a saw 
mill.  In July 2002, he was diagnosed with chronic pain syndrome.

Service medical records include an April 2003 report of medical 
history that reflects complaints of shoulder pain.  A September 
2003 report indicates neck and back injuries due to a motor 
vehicle accident.  In November 2003, the Veteran complained of 
neck pain that radiated to the right arm.  It was noted that the 
Veteran was involved in motor vehicle accidents during service in 
December 1993 and apparently during employment in July 1997 after 
his first period of service.  A February 2004 report of medical 
history reflects complaints of a painful shoulder.  The February 
2004 report of Medical Board Examination discloses a diagnosis of 
cervical spine pain with tenderness and spasm of the right 
trapezius.  

VA examination in October 2007 discloses that the Veteran 
complained of neck and shoulder pain.  The Veteran described pain 
that began in the lower cervical spine posteriorly that radiated 
down into the subscapular region of both of his shoulders.  
Radiologic examination of the left shoulder was interpreted as 
normal, and radiologic examination of the right shoulder was 
interpreted as normal.  The examiner opined that it seemed that 
the Veteran's cervical spine complaints were at the root of his 
bilateral shoulder complaints.  The examiner assigned a diagnosis 
of cervical spondylosis at the C5 level and myofascial pain 
syndrome of the cervical spine and trapezius muscle region.  The 
examiner specifically noted that the Veteran did not manifest any 
intra-articular shoulder dysfunction on examination.  

The examiner who conducted the October 2007 VA examination stated 
that he was unable to comment on an "undiagnosed illness."  The 
Board interprets this statement by the examiner as an opinion 
that there was no finding of any shoulder abnormality or symptom 
not attributed to a diagnosed disorder.  

The Veteran contends that he has a disorder manifested by 
bilateral shoulder pain that is related to his service, and the 
facts support that contention.  Service connection has been 
awarded for myofascial pain syndrome of the cervical spine and 
trapezius muscle region.  For information, and without reliance 
thereon, the Board notes that the trapezius muscle is defined as 
the muscle of the shoulder.  Stedman's Medical Dictionary 1158 
(27th ed. 2000).  The Veteran has been granted service connection 
for a disability manifested by neck and shoulder pain.  As a lay 
person, the Veteran is competent to describe the pain he 
experiences and to state that he has pain in the area of his 
shoulders.  The Veteran is not, however, competent to assign a 
diagnosis for the disorder manifested by shoulder pain, since the 
disorder underlying the shoulder pain is not readily observable.  
Bostain v. West, 11 Vet. App. 124 (1998); Routen v. Brown, 
10 Vet. App. 183 (1997); Layno v. Brown, 6 Vet. App. 465 (1994).  

A Veteran's statements may be competent to support a claim for 
service connection where the events causing disability, or the 
presence of disability, or the symptoms of disability, are 
subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. 
§§ 3.303(a), 3.159(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (2006).  
However, because the Veteran's claim in this instance is for a 
disorder manifested by shoulder pain, and the cause of the 
claimed shoulder pain disorder in this instance is not subject to 
lay observation or diagnosis, and is not readily identifiable or 
apparent as a clinical disorder in the way that varicose veins 
may be observed, objectively, the Veteran's lay statements are 
not competent to establish that he has a shoulder pain disorder 
other than the disability for which a diagnosis has been assigned 
and for which service connection has been granted.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  

The Veteran's report that he has shoulder pain is credible.  
However, service connection cannot be granted for the subjective 
symptom of shoulder pain, in the absence of a medical diagnosis 
or medical finding that there is a medical disorder underlying 
the subjective symptoms.  In this case, the Veteran contends that 
he has arthritis of the shoulders which is causing the shoulder 
pain.  However, radiologic examination of each shoulder has 
disclosed no abnormality of the bones of either shoulder, and the 
clinical examiner has stated that there is no intra-articular 
disorder, that is, there is no disorder of either shudder joint.  
The Veteran's shoulder pain has been medically attributed a 
cervical disorder for which service connection has been granted, 
and the Veteran's lay statements are not competent to establish 
that he has a disorder manifested by shoulder pain which is 
separate from the cervical spine disability with myofascial pain 
for which service connection has already been granted.  Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Board finds that there are no post-service medical records 
that demonstrate that the Veteran currently has a disorder 
manifested by shoulder pain, other than the cervical disability 
for which service connection has been granted.  As noted above, 
in the absence of proof of a present disability, there can be no 
valid claim.  The Board's review of the rather voluminous record 
in this case shows no competent proof of present disability 
manifested by shoulder pain, expect for the cervical spine 
disability with myofascial shoulder pain for which service 
connection has already been granted.  Rabideau v. Derwinski, 2 
Vet. App. 141 (1992); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  

In the absence of evidence showing a current diagnosis of a 
disorder manifested by shoulder pain, other than the disability 
for which service connection has been granted, service connection 
cannot be granted for another disorder manifested by shoulder 
pain.  Service connection cannot be granted for "shoulder pain" 
without a pathology to which the symptoms of shoulder pain can be 
attributed, other than the cervical spine disability with 
shoulder pain for which service connection is already in effect.  
Sanchez- Benitez v. West, 13 Vet. App. 282 (1999) (pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability for 
which service connection may be granted).

Finally, while the Veteran served in the in the Southwest Asia 
Theater of operations during the Persian Gulf War, there is no 
competent medical evidence that shows that the Veteran has any 
shoulder disorder that could be considered an undiagnosed illness 
based on service during the Persian Gulf War.  The Veteran's 
complaints of shoulder pain have been attributed to a known 
diagnosis, a cervical spine disability.  38 U.S.C.A. § 1117 (West 
Supp. 2007); 38 C.F.R. § 3.317 (2009).  The medical evidence 
establishes that the Veteran has shoulder pain, but the shoulder 
pain has been attributed to a diagnosed disorder, and service 
connection has been granted.  Therefore, the Veteran's lay 
statements that he has shoulder pain are not competent evidence 
of an undiagnosed shoulder disorder.  

The Board finds that the preponderance of the evidence is against 
the Veteran's claim for service connection for a disorder 
manifested by shoulder pain, except to the extent that service 
connection has already been granted for a cervical spine 
disability with myofascial shoulder pain.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The claim for 
service connection for a disorder manifested by shoulder pain, to 
include an undiagnosed illness manifested by shoulder pain, is 
denied, except to the extent that service connection has been 
granted for a cervical spine disability with myofascial shoulder 
pain.


ORDER

The appeal for service connection for a growth on the lungs, to 
include as an undiagnosed illness, is denied.

The appeal for service connection for a disorder manifested by 
shoulder pain, to include an undiagnosed illness manifested by 
shoulder pain, is denied, except to the extent that service 
connection is already in effect for a cervical spine disability 
with myofascial shoulder pain.


REMAND

Additional development is needed prior to the disposition of the 
Veteran's claims for an increased rating for PTSD and for TDIU.  
The Board regrets the additional delay that will result from this 
remand.  Nevertheless, the Board is constrained by the fact that 
proper adjudication of the claims requires additional 
development.

With respect to the Veteran's claim for an increased rating for 
PTSD, the Veteran was afforded a VA PTSD examination in October 
2007.  VA's duty to assist includes the conduct of a thorough and 
comprehensive medical examination. Robinette v. Brown, 8 Vet. 
App. 69 (1995).  When available evidence is too old for an 
adequate evaluation of the Veteran's current condition, VA's duty 
to assist includes providing a new examination.  Weggenmann v. 
Brown, 5 Vet. App. 281 (1993).  The Veteran's last VA examination 
is not too old.  However, because updated VA treatment records 
have been requested, the prudent and thorough course of action is 
to afford the Veteran a VA examination to ascertain the current 
nature and severity of his service-connected PTSD.

The Board notes that, on VA PTSD examination in October 2007, the 
VA examiner opined that the Veteran had a difficult time keeping 
a job and that his ability to maintain employment has been 
greatly affected.  A TDIU claim is part of an increased rating 
claim when such claim is raised by the record.  Rice v. Shinseki, 
22 Vet. App. 447 (2009).  In this case, the issue of entitlement 
to a TDIU rating has been raised by the record.

Total disability will be considered to exist where there is 
impairment of mind or body sufficient to render it impossible for 
the average person to follow a substantially gainful occupation.  
38 C.F.R. § 3.340 (2009).  Total disability ratings for 
compensation may be assigned where the schedular rating is less 
than total when the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one such 
disability, the disability shall be ratable at 60 percent or 
more, and if there are two or more disabilities, there shall be 
at least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating to 
70 percent or more.  38 C.F.R. § 4.16 (2009).  If the schedular 
rating is less than 100 percent, the issue of unemployability 
must be determined without regard to the advancing age of the 
Veteran.  38 C.F.R. §§ 3.341(a), 4.19 (2009).  Factors to be 
considered are the Veteran's education, employment history, and 
vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326 
(1991).

The Veteran has been granted a 30 percent disability rating for 
PTSD; a 20 percent disability rating for a cervical spine 
disability; 10 percent disability ratings for a low back 
disability, tinnitus, and asthma; and a noncompensable disability 
rating for a left epididymal cyst.  The combined disability 
rating is 60 percent.  38 C.F.R. § 4.25, Table I, Combined 
Ratings Table (2009).  Therefore, the Veteran does not meet the 
minimum schedular percentage criteria for a TDIU.  38 C.F.R. 
§ 4.16(a) (2009).  The remaining question before the Board 
therefore is whether the Veteran's service-connected disabilities 
nevertheless prohibit him from sustaining gainful employment, 
such that a TDIU rating may be assigned on an extraschedular 
basis.

The Board finds that an opinion is needed as to whether the 
Veteran, solely as a result of his service-connected 
disabilities, is no longer able to be employed or whether he is 
more generally unemployable.  It does not appear that an examiner 
has yet been asked to render an opinion as to the overall effect 
of the Veteran's service-connected disabilities alone on his 
ability to obtain and retain employment.  Therefore, the prudent 
and thorough course of action is to afford the Veteran an 
examination to ascertain the impact of his service-connected 
disabilities on his unemployability.  The examiner on remand 
should specifically reconcile the opinion with the October 2007 
VA opinion and any other opinions of record.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records 
dated since November 2007.

2.  Schedule a VA examination to determine 
the current severity of the Veteran's 
service-connected PTSD.  The claims file must 
be reviewed and that review should be noted 
in the examination report.  The examiner 
should specifically provide a full multi-
axial diagnosis pursuant to DSM-IV, to 
include a GAF score.  The examiner should 
provide a complete rationale for all 
conclusions reached and should discuss those 
findings in relation to the pertinent 
evidence of record, including the Veteran's 
October 2007 VA examination and opinion.  All 
signs and symptoms of the Veteran's PTSD 
should be reported in detail.  The examiner 
should also distinguish which symptoms are 
due solely to the Veteran's service-connected 
PTSD versus symptoms attributable to any 
nonservice-connected psychiatric disorders.  
If such a distinction is not possible, the 
examiner should so state.  The rationale for 
the opinion should be provided.  The examiner 
should also describe the impact of the 
Veteran's PTSD on his occupational and social 
functioning.  Finally, the examiner should 
opine as to whether the Veteran's service-
connected PTSD has a marked interference with 
his employability.

3.  Schedule a VA examination to ascertain 
the impact of the Veteran's service-connected 
disabilities on his employability.  The 
claims folder should be reviewed and that 
review should be indicated in the examination 
report.  The examiner must evaluate and 
discuss the effect of all of the Veteran's 
service-connected disabilities on the 
Veteran's employability.  The examiner should 
describe the types of industrial tasks that 
the Veteran's service-connected disabilities 
(PTSD, cervical and lumbar spine 
disabilities, tinnitus, asthma, and a left 
epididymal cyst), impair.  The examiner 
should describe the severity of industrial 
impairment.

4.  Then, readjudicate the claims, including 
consideration of whether referral of the TDIU 
claim to the appropriate department officials 
under 38 C.F.R. § 4.16(b) for extraschedular 
consideration is warranted.  If the decision 
remains adverse to the Veteran, issue a 
supplemental statement of the case and allow 
the applicable time for response.  Then, 
return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or United 
States Court of Appeals for Veterans Claims for development or 
other action must be handled in an expeditious manner.  38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
Tresa M. Schlecht, 
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


